UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7279



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


STANLEY HICKMAN,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CR-93-144-5-3-BO)


Submitted:   October 6, 1998                 Decided:   October 23, 1998


Before NIEMEYER, HAMILTON, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley Hickman, Appellant Pro Se. David Paul Folmar, Jr., Assis-
tant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. United States v. Hickman, No. CR-93-144-5-3-BO (E.D.N.C.

July 10, 1998). We note that even if we assume, as Appellant

argues, that his conviction became final on October 7, 1997, the

date on which the Supreme Court denied his petition for a writ of

certiorari, his § 2255 motion nevertheless was untimely filed. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2